Order unanimously affirmed, with costs. Memorandum: The only issue raised by petitioner is whether Family Court erred in refusing to terminate support for his daughter prior to her attaining the age of 21. The record shows that the daughter was unmarried and unemployed, lived on a farm with her mother and stepfather, helped with the farm chores, and received an allowance of $10 per week. We agree with Family Court that the proof does not establish that she was emancipated prior to her 21st birthday (see generally, Domestic Relations Law § 32 [3]; Family Ct Act § 413; Gittleman v Gittleman, 81 AD2d 632). (Appeal from order of Chautauqua County Family Court, Hartley, J. — terminate child support.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Schnepp, JJ.